Judgments and order affirmed, with costs in favor of plaintiff as against Highway Improvement and Repair Company, Inc., and with costs in favor of defendants Schwartz & Cohn, Inc., and Krolick as against plaintiff. The need for barriers to indicate the side limits of the ramp and the evidence relating thereto presented an issue of fact as to appealing defendant’s negligence. Lazansky, P. J., Rich, Young and Carswell, JJ., concur; Hagarty, J., dissents upon the ground that there was no proof of negligence on the part of the appealing defendant.